State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 19, 2015                   D-83-15
___________________________________

In the Matter of JAMES P. DAWSON,
   a Disbarred Attorney.
                                            MEMORANDUM AND ORDER
                                                   ON MOTION
(Attorney Registration No. 1132646)
___________________________________


Calendar Date:   October 26, 2015

Before:   McCarthy, J.P., Garry, Egan Jr., Rose and Lynch, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Alison M. Coan of counsel), for Committee on Professional
Standards.

     James P. Dawson, Elizabethtown, pro se.

                             __________


Per Curiam.

      James P. Dawson was admitted to practice by this Court in
1972 and currently lists a business address in the Town of
Elizabethtown, Essex County with the Office of Court
Administration.

      On June 22, 2015, Dawson pleaded guilty before Essex County
Court to a single count of driving while intoxicated (see Vehicle
and Traffic Law § 1192 [3]), as a class E felony due to a prior
2009 misdemeanor conviction of driving while intoxicated (see
Vehicle and Traffic Law § 1193 [1] [c] [i] [A]). By order to
show cause returnable October 26, 2015, the Committee on
Professional Standards now moves to strike Dawson's name from the
roll of attorneys based upon his felony conviction (see Judiciary
Law § 90 [4] [a], [b]). Dawson opposes the application,
contending that this Court lacks subject matter jurisdiction over
                              -2-                D-83-15

the matter since he "was not an attorney licensed to practice law
at the time of [his] conviction."

      We disagree. Although Dawson has self-certified as retired
from the practice of law since 2012, his retired status precludes
him from practicing law for a fee and entitles him to a waiver of
the biennial registration fees, but does not preclude him from
providing legal services pro bono (see Rules of Chief Admin of
Cts [22 NYCRR] § 118.1 [g]). His obligation to register as an
attorney has continued unabated (see Judiciary Law § 468-a [4];
Rules of Chief Admin of Cts [22 NYCRR] § 118.1 [a]-[c]) and, in
fact, Dawson remains currently registered to date, having last
registered in March 2014.

      Retirement from practice and resignation from the bar are
not synonymous concepts. Resignation from the bar, like
admission to the bar, requires an order of this Court and may be
accomplished only by sworn affidavit application. Once the
application to resign has been granted, the former attorney's
name is formally stricken from the roll of attorneys; he or she
is thereafter prohibited from practicing law in any respect
(compare Rules of Chief Admin of Cts [22 NYCRR] § 118.1 [g]) and
becomes subject to stringent notice, filing and record-keeping
requirements (see Rules of App Div, 3d Dept [22 NYCRR] § 806.9;
see also Judiciary Law §§ 478, 479, 484, 486). Inasmuch as
Dawson has not undertaken the steps necessary to effectuate his
resignation from the bar, his name remains on the roll of
attorneys and he therefore remains subject to the disciplinary
authority of this Court.

      Dawson was disbarred by operation of law upon his plea of
guilty to a felony (see Judiciary Law § 90 [4]; Matter of
Tendler, 131 AD3d 1301, 1302 [2015]; Matter of Montague, 130 AD3d
1297, 1298 [2015]; Matter of Sanderson, 119 AD3d 1318, 1318
[2014]; Matter of Reidy, 77 AD3d 1276, 1276 [2010]).
Accordingly, our sole ministerial obligation is to publicly
confirm Dawson's disbarred status by now striking his name from
the roll of attorneys nunc pro tunc to the date of his guilty
plea (see Matter of Tendler, 131 AD3d at 1302; Matter of
Montague, 130 AD3d at 1298; Matter of Sanderson, 119 AD3d at
1318; Matter of Brunet, 106 AD3d 1443, 1443 [2013]).
                              -3-                  D-83-15


      McCarthy, J.P., Garry, Egan Jr., Rose and Lynch, JJ.,
concur.



      ORDERED that the motion of the Committee on Professional
Standards is granted; and it is further

      ORDERED that James P. Dawson's name is hereby stricken from
the roll of attorneys and counselors-at-law of the State of New
York, effective nunc pro tunc to June 22, 2015; and it is further

      ORDERED that James P. Dawson is commanded to desist and
refrain from the practice of law in any form, either as a
principal or as agent, clerk or employee of another; and Dawson
is hereby forbidden to appear as an attorney or counselor-at-law
before any court, judge, justice, board, commission or other
public authority, or to give to another an opinion as to the law
or its application, or any advice in relation thereto; and it is
further

      ORDERED that James P. Dawson shall comply with the
provisions of this Court's rules regulating the conduct of
disbarred attorneys (see Rules of App Div, 3d Dept [22 NYCRR]
§ 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court